 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7        CLINTON E. CASEY,

                                     Plaintiff,
 8
                                                              C18-1358 TSZ
                  v.
 9
                                                              MINUTE ORDER
          ARCONIC, INC, et al.,
10
                                     Defendants.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)    Defendant P-G Industries, Inc. is DIRECTED to file, no later than Friday,
14 July 12, 2019, an amended disclosure statement pursuant to Local Civil Rule 7.1,
   disclosing each of DJO Services, LLC’s members and, if LLC’s, their members, so that
15 the Court can determine whether complete diversity of citizenship existed at the time the
   complaint was amended. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894,
16 899 (9th Cir. 2006) (holding that “an LLC is a citizen of every state of which its
   owners/members are citizens”).
17
            (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 27th day of June, 2019.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
